         Case 5:20-cv-00221-HE Document 15 Filed 06/10/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TIMOTHY E. McCRARY,                       )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      NO. CIV-20-221-HE
                                          )
MIKE McDOUGAL, et al.,                    )
                                          )
                     Defendants.          )

                                         ORDER

       Plaintiff Timothy E. McCrary, proceeding pro se, brought this action under 42

U.S.C. § 1983. On May 15, 2020, United States Magistrate Judge Gary M. Purcell issued

a Supplemental Report and Recommendation recommending that plaintiff’s due process

claim (Claim One) based upon the Joseph Harp Correctional Center’s (“JHCC”) grievance

process be dismissed for failure to state a claim and that defendants Georgia Correctional

Industries Department (“GCID”), Cheri Atkinson, and Carl Bear be dismissed for failure

to allege personal participation. The Magistrate Judge further recommended that plaintiff’s

First Amendment claim and Eighth Amendment claim asserted against defendants Mike

McDougal and James Robberson should proceed. Plaintiff has filed an objection to the

Supplemental Report and Recommendation which triggers de novo review.

       In the supplemental report, Judge Purcell concluded that plaintiff has not set forth a

constitutional violation based on the administration of JHCC’s grievance process. Plaintiff

objects to the dismissal of this claim. “Prison grievance procedures do not give rise to a

protected liberty interest requiring the procedural protections envisioned by the fourteenth
          Case 5:20-cv-00221-HE Document 15 Filed 06/10/20 Page 2 of 2



amendment.” Murray v. Albany Cty. Bd. of Cty. Comm’rs, No. 99-8025, 2000 WL

472842, at *2 (10th Cir. April 20, 2000) (internal quotations and citation omitted).

Dismissal of plaintiff’s due process claim is therefore appropriate.

       Judge Purcell also properly concluded that defendants GCID, Atkinson, and Bear

should be dismissed. Plaintiff has not alleged that these defendants personally participated

in any of the actions or events underlying his claims.

       Accordingly, the Report and Recommendation [Doc. #13] is ADOPTED.

Plaintiff’s due process claim (Claim One) is DISMISSED for failure to state a claim, and

defendants GCID, Atkinson, and Bear are DISMISSED for failure to allege personal

participation.

       IT IS SO ORDERED.

       Dated this 10th day of June, 2020.
